JUDGE BENNETT
delivered the opinion of the court.
The appellant having been convicted in the Breckinridge Circuit Court of the crime of rape, committed on his niece, a girl of sixteen years of age, and the court having overruled Ms motion for a new trial, lie has appealed to this court.
The girl swore positively that the appellant raped lier. The appellant swore that he did not touch her.
The Commonwealth’s attorney was permitted, over the objection of the appellant, to prove by the jailer of Breckinridge county, that shortly after the appellant was pnt in jail by the order of the examining court, he was guilty of such conduct as indicated that he was feigning insanity. The appellant now complains of the ruling of the court in reference to that matter.
It is competent for the Commonwealth to prove that. *441the accused, after committing the act or having been accused of it, fled or concealed himself, or was guilty of any other conduct inconsistent with his innocence. If the appellant did feign insanity, the jury had a right to infer from that fact that he, having'no meritorious defense, purposed to fix up a spurious defense as the only available one against the truth of the charge ; and such conduct being inconsistent with innocence, it was proper for the jury to consider it for what it was worth.
The judgment of the circuit court is affirmed.